Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the abstract and title of the invention are withdrawn due to the amendments dated 9/20/2022.

Double Patenting
The double patenting rejection is withdrawn due to the claim amendments dated 9/20/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-9, 11-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharam, US Patent 8,732,384, in view of Kim et al., US PGPub 2010/0125693.
With respect to claim 1, Scharam teaches a memory device comprising: 
a plurality of memories, in col. 3, lines 16-39, memories 210 and 215; 
a plurality of access units, in col. 5, lines 38-55, the different memory access units; and 
a controller configured to control data from an access unit according to an operation cycle of another access unit whose form factor is different from that of the access unit, in col. 5, lines 56-61, the controller accessing the memory using the minimum memory access unit, which we know can be varied from lines 38-55. 
Scharam fails to teach wherein the plurality of memories are configured to share a resistor for impedance matching. Kim teaches this in pars. 29-31 and fig. 2, where it is shown that the resistor is shared between memory chips 11-15, to match impedance.
It would have been obvious to one of ordinary skill in the art, having the teachings of Scharam and Kim before him before the earliest effective filing date, to modify the memory device of Scharam with the memory device of Kim, in order to avoid impedance mismatch, which may cause noise on a transmission line, which changes the waveform of a signal so that signal distortion is increased, as taught by Kim in par. 4.
With respect to claim 2, Scharam teaches the memory device of claim 1, wherein the access unit has a burst length different from that of another access unit, in col. 6, lines 18-23. 
Scharam fails to teach wherein the plurality of memories are coupled to have a chain structure. Kim teaches this in pars. 29-31 and fig. 2, where the memory chips 11-15 are shown chained together.
With respect to claim 3, Scharam teaches the memory device of claim 1, wherein the controller configured to generate an internal command based on the access unit, in col. 5, lines 28-32. 
With respect to claim 4, Scharam teaches the memory device of claim 1, wherein the controller comprising a storage circuit configured to store information about the access unit, in col. 6, lines 38-50. 
With respect to claim 6, Scharam teaches a memory device comprising: 
a plurality of memories, in col. 3, lines 16-39, memories 210 and 215; 
a plurality of access units, in col. 5, lines 38-55, the different memory access units; and 
a controller configured to manage data from an access unit according to operation cycle different to another access unit whose form factor is different to that of the access unit, in col. 5, lines 56-61, the controller accessing the memory using the minimum memory access unit, which we know can be varied from lines 38-55. 
a storage circuit configured to store information about the access unit, in col. 6, lines 38-50. 
Scharam fails to teach wherein the plurality of memories are configured to share a resistor for impedance matching. Kim teaches this in pars. 29-31 and fig. 2, where it is shown that the resistor is shared between memory chips 11-15, to match impedance.
It would have been obvious to one of ordinary skill in the art, having the teachings of Scharam and Kim before him before the earliest effective filing date, to modify the memory device of Scharam with the memory device of Kim, in order to avoid impedance mismatch, which may cause noise on a transmission line, which changes the waveform of a signal so that signal distortion is increased, as taught by Kim in par. 4.
With respect to claim 7, Scharam teaches the memory device of claim 6, wherein the access unit has a burst length different from that of another access unit, in col. 6, lines 18-23. 
Scharam fails to teach wherein the plurality of memories are coupled to have a chain structure. Kim teaches this in pars. 29-31 and fig. 2, where the memory chips 11-15 are shown chained together.
With respect to claim 8, Scharam teaches the memory device of claim 6, wherein the controller configured to generate an internal command based on the access unit, in col. 5, lines 28-32. 
With respect to claim 9, Scharam teaches the memory device of claim 6, wherein the controller comprising an access unit comparison circuit configured to compare a size of the data with the access unit, in col 6, lines 38-50.
With respect to claim 11, Scharam teaches a memory device comprising: 
a plurality of memories, in col. 3, lines 16-39, memories 210 and 215; 
a plurality of access units, in col. 5, lines 38-55, the different memory access units; and 
a controller configured to control data from an access unit according to operation cycle different to another access unit, in col. 5, lines 56-61, the controller accessing the memory using the minimum memory access unit, which we know can be varied from lines 38-55. 
a storage circuit configured to store information about the access unit, in col. 6, lines 38-50. 
Scharam fails to teach wherein the plurality of memories are configured to share a resistor for impedance matching. Kim teaches this in pars. 29-31 and fig. 2, where it is shown that the resistor is shared between memory chips 11-15, to match impedance.
It would have been obvious to one of ordinary skill in the art, having the teachings of Scharam and Kim before him before the earliest effective filing date, to modify the memory device of Scharam with the memory device of Kim, in order to avoid impedance mismatch, which may cause noise on a transmission line, which changes the waveform of a signal so that signal distortion is increased, as taught by Kim in par. 4.
With respect to claim 12, Scharam teaches the memory device of claim 11, wherein the access unit has a burst length different from that of another access unit, in col. 6, lines 18-23. 
Scharam fails to teach wherein the plurality of memories are coupled to have a chain structure. Kim teaches this in pars. 29-31 and fig. 2, where the memory chips 11-15 are shown chained together.
With respect to claim 13, Scharam teaches the memory device of claim 11, wherein the controller configured to generate an internal command based on the access unit, in col. 5, lines 28-32. 
With respect to claim 14, Scharam teaches the memory device of claim 11, wherein the controller comprising an access unit comparison circuit configured to compare a size of the data with the access unit, in col 6, lines 38-50.
With respect to claim 16, Scharam teaches a memory device comprising: 
a plurality of memories, in col. 3, lines 16-39, memories 210 and 215; 
a plurality of access units, in col. 5, lines 38-55, the different memory access units; and 
a controller configured to control data from an access unit according to operation cycle different to another access unit whose form factor is different to that of the access unit, in col. 5, lines 56-61, the controller accessing the memory using the minimum memory access unit, which we know can be varied from lines 38-55. 
a storage circuit configured to store information about the access unit, in col. 6, lines 38-50. 
Scharam fails to teach wherein the plurality of memories are configured to share a resistor for impedance matching. Kim teaches this in pars. 29-31 and fig. 2, where it is shown that the resistor is shared between memory chips 11-15, to match impedance.
It would have been obvious to one of ordinary skill in the art, having the teachings of Scharam and Kim before him before the earliest effective filing date, to modify the memory device of Scharam with the memory device of Kim, in order to avoid impedance mismatch, which may cause noise on a transmission line, which changes the waveform of a signal so that signal distortion is increased, as taught by Kim in par. 4.
With respect to claim 17, Scharam teaches the memory device of claim 16, wherein the access unit has a burst length different from that of another access unit, in col. 6, lines 18-23. 
Scharam fails to teach wherein the plurality of memories are coupled to have a chain structure. Kim teaches this in pars. 29-31 and fig. 2, where the memory chips 11-15 are shown chained together.
With respect to claim 18, Scharam teaches the memory device of claim 16, wherein the controller configured to generate an internal command based on the access unit, in col. 5, lines 28-32. 
With respect to claim 19, Scharam teaches the memory device of claim 16, wherein the controller comprising an access unit comparison circuit configured to compare a size of the data with the access unit, in col 6, lines 38-50.

Claim(s) 5, 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharam and Kim as applied to claims 1, 6, 11 and 16 above, in view Lee, USPGPub 2011/0320688.
With respect to claim 5, Scharam and Kim teach all limitations of the parent claim, but fail to teach error correction. Lee teaches the memory device of claim 1, wherein the controller comprising an error correction circuit is configured to generate error correction information and perform error correction on read data read from a memory, in par. 96.
It would have been obvious to one of ordinary skill in the art, having the teachings of Scharam, Kim and Lee before him before the earliest effective filing date, to modify the memory access system of Scharam and Kim with the memory access system of Lee, in order to use error correction, which allows data to be restored, as taught by Lee in par. 96.
Claims 10, 15, and 20 are rejected using similar logic as claim 5.

Response to Arguments
Applicant's arguments filed 9/20/22 have been fully considered but they are not persuasive. The objections to the title of the specification and the abstract are withdrawn due to the amendments. The double patenting rejection is withdrawn due to the claim amendments. Applicant, on pages 16-17, argues that Scharam and Lee fail to teach the new limitation “a plurality of memories are configured to share a resistor for impedance matching.” These arguments are moot, as the new Kim reference has been supplied to teach this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136